Citation Nr: 1523470	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 50 percent (less the 50 percent deduction for a preexisting condition) for a depressive disorder.

3.  Entitlement to an increased rating for a right total knee arthroplasty, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for a left total knee arthroplasty, currently evaluated as 30 percent disabling.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected bilateral knee disabilities.

6.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected bilateral knee disabilities.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board notes that the Veteran's appeal originally included a claim for service connection for posttraumatic stress disorder (PTSD).  However, the Veteran withdrew the claim in a July 2014 statement.  As such, the issue is not currently before the Board for appellate review.  See 38 CFR 20.204(b) (1).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim for service connection for tinnitus, in an August 2012 statement, the Veteran requested a Board hearing by live videoconference.  There is no indication in the record that the AOJ followed up by scheduling the Veteran for a hearing, and there is no indication in the record that the Veteran withdrew his hearing request.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a) (3).  Thus, a remand is required for a videoconference hearing to be scheduled before deciding this appeal. See 38 C.F.R. §§ 20.700(e), 20.703, 20.704.

Concerning the Veteran's claim for an initial compensable rating for his depressive disorder, the Board notes that the Veteran was afforded a VA mental disorders examination in February 2015, following his submission of a substantive appeal (VA Form 9) in August 2014.  However, the AOJ did not issue a supplemental statement of the case (SSOC) following the February 2015 VA examination.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Regarding the Veteran's claims for increased ratings for his bilateral total knee arthroplasties, the Board finds that the October 2014 VA knees examination is inadequate.  Specifically, the VA examiner did not perform joint stability testing despite the Veteran's reports of instability and joint laxity and complaints that his knees frequently give way.  See December 2014 notice of disagreement, March 2015 VA Form 9.  Therefore, a remand is necessary to provide the Veteran with another VA knees examination for stability testing.

With respect to the Veteran's claims for service connection for right shoulder and low back disabilities, the Board notes that the Veteran was provided with VA shoulder and spine examinations in October 2014.  However, the VA examiner's opinions were inadequate.  The Veteran claimed that his right shoulder and low back disorders were caused by a fall due to the instability of his service-connected knee disabilities.  In the VA examination reports, the examiner noted that there was no documentation of a fall in the Veteran's claims file.  However, following the VA examination, documentation of a May 2009 fall was added to the record.  See May 2009 private treatment notes uploaded to the VBMS file in December 2014.  Thus, clarifying medical opinions that address the additional evidence are needed in this case. 

As resolution of these pending claims may have an impact on the claim for TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the claim for TDIU should be held in abeyance, pending adjudication of the pending claims for compensation and increased ratings.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his August 2012 request pertaining to the claim for service connection for tinnitus. 

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his tinnitus, depressive disorder, bilateral knees, right shoulder, and low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left and right knee disabilities, status-post total knee replacement.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's left and right knee disabilities under the rating criteria, including the range of motion in degrees.  The examiner should comment on whether the Veteran has prosthetic replacement of the knee joints with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should refer the Veteran's claims folder to the October 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's right shoulder and lumbar spine disorders.  The examiner should review all pertinent records associated with the claims file, including the May 2009 private hospital records documenting a right clavicle fracture following a fall.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder and lumbar spine disorders.  

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder(s) is/are causally or etiologically related to the Veteran's military service.  
He or she should also opine whether it is at least as likely as not that the disorder(s) is/are either caused by or aggravated by the Veteran's service-connected bilateral knee disabilities.

If the examiner determines that a disorder/disorders was/were aggravated by bilateral knee disabilities, the examiner should report the baseline level of severity of the heart disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected knee disabilities. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
 
6.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the Veteran and his representative with a SSOC and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




